Citation Nr: 1720869	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-14 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of colon cancer, claimed as due to ionizing radiation and/or herbicide exposure.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with his appeal, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO, to be held in February 2017.  Although the Veteran was duly notified of the hearing, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The issue of entitlement to service connection for residuals of colon cancer is being reopened herein; the merits the claim as well as the claims of entitlement to service connection for a respiratory disability and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied service connection for carcinoma of the rectum.  The Veteran perfected an appeal of the denial in March 1998, but withdrew his appeal in October 2001.

2.  The evidence received since the final September 1997 rating decision includes statements of the Veteran, which relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for residuals of colon cancer and, if presumed credible, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection for residuals of carcinoma of the rectum is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of colon cancer.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II. Analysis

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a September 1997 decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of carcinoma of the rectum, finding that the evidence did not provide any basis to show that the Veteran's diagnosed adenocarcinoma of the rectosigmoid colon was caused or aggravated by service.  The Veteran filed a notice of disagreement (NOD) as to the denial in October 1997 and a statement of the case (SOC) was issued in January 1998.  He perfected his appeal in a March 1998 VA Form 9.  However, in October 2001, the Veteran submitted a written statement withdrawing all pending appeals.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  Under these circumstances, the RO's September 1997 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for residuals of colon cancer.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in September 1997.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim.

The additional evidence includes a December 2009 statement from the Veteran describing an incident aboard the U.S.S. FORRESTAL, which caused the explosion of ordinance and jet fuel.  He further asserted that the explosions also exposed him to Agent Orange.  See the Veteran's statement dated December 2009.  He also submitted a December 2009 radiation risk activity information sheet, in which he asserted radiation exposure as a result of the explosions on the U.S.S. FORRESTAL.

For reasons discussed below in the remand portion of this decision, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claims and triggers VA's duty to provide a medical opinion to determine if the Veteran's diagnosed colon cancer was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for residuals of colon cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for residuals of colon cancer is granted.


REMAND

The Veteran contends that he is entitled to service connection for residuals of colon cancer, a respiratory disability, and erectile dysfunction.  For the reasons set forth below, the Board finds that these matters must be remanded for additional evidentiary development.

As indicated above, the Veteran has asserted entitlement to service connection for residuals of colon cancer due to exposure to ionizing radiation and/or herbicides.  With respect to the herbicide exposure, the Veteran has not indicated that he set foot in the Republic of Vietnam.  Rather, he contends that he was exposed to ionizing radiation and herbicides when he was stationed aboard the U.S.S. FORRESTAL.  See the Veteran's statement dated December 2009.  Specifically, he stated that a bomb became unattached and exploded on the ship deck which ignited storage containers of Agent Orange.  Id.  The Board recognizes that the July 1967 explosions aboard the U.S.S. FORRESTAL resulted in the ignition of jet fuel and multiple ordinances causing the deaths of 134 service members.  Additionally, the Veteran's service personnel records confirm that he was aboard the U.S.S. FORRESTAL at the time of the July 1967 explosion.  Thus, in order to afford the Veteran all benefit of the doubt, the claim of entitlement to service connection for residuals of colon cancer should be remanded in order for the AOJ to attempt to verify whether the July 1967 U.S.S. FORRESTAL explosions resulted in exposure to radiation and/or herbicides.

Additionally, as the Veteran has not been afforded a VA examination with respect to the reopened claim of entitlement to service connection for residuals of colon cancer, he should be afforded an examination and etiology opinion upon remand.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for a respiratory disability, the Veteran is currently diagnosed with chronic obstructive pulmonary disorder (COPD) and was hospitalized in March 2014 for respiratory failure requiring ventilator support and a tracheostomy.  As to in-service injury, the Veteran's service treatment records (STRs) dated July 1969 through September 1969 show that he was hospitalized for a stab wound to the right anterior chest.  A chest tube was placed and thoracentesis was performed.  A chest x-ray performed in October 1969 indicated pleural scarring.  STRs dated in December 1974 noted the Veteran's complaint of shortness of breath.  His December 1974 separation examination did not document any on-going respiratory complaints or diagnoses.  The Veteran has not been afforded a VA medical opinion as to the question of nexus.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2016).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA opinion to address the outstanding question of nexus with respect to the respiratory disability claim.

As to the claim of entitlement to service connection for erectile dysfunction, the Veteran contends that he suffers from this disability due to his service-connected diabetes mellitus, ischemic heart disease, and/or anxiety neurosis with depression.  See, e.g., the Appellant's Brief dated April 2017.  VA treatment records dated November 2011 document the Veteran's complaints of erectile dysfunction.  Critically, he has not been afforded a VA medical opinion as to the etiology of his claimed disability.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2016).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA opinion addressing the outstanding question of nexus.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The AOJ should contact the Joint Services Records Research Center (JSRRC), and any other appropriate authority, for verification of the Veteran's claimed exposure to ionizing radiation, herbicides, or other environmental hazards in the July 1967 explosions aboard the U.S.S. FORRESTAL.  The results of this development should be outlined in a memorandum for the record.

3. After all records and/or responses received are associated with the claims file, schedule the Veteran for VA examination by a medical professional with appropriate expertise to determine the nature and etiology of the claimed residuals of colon cancer.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The examiner should identify each diagnosed residual of the Veteran's colon cancer.

The examiner should then provide an opinion as to whether it is at least as likely as not that any identified residual of colon cancer had its onset in service or is otherwise the result of a disease or injury in service, to include any verified environmental hazard exposure, to include ionizing radiation and/or herbicide agents.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed respiratory disability.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's claimed respiratory disability had its onset in service or is otherwise the result of a disease or injury in service.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

5. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed erectile dysfunction.  The medical professional is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, her or she should respond to the following:

(a) Is it at least as likely as not that any current erectile dysfunction had its onset in service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any current erectile dysfunction was caused by a service-connected disability, to include the arteriosclerotic heart disease, diabetes mellitus type II, and/or anxiety neurosis with depression?

(c) Is it at least as likely as not that the Veteran's current erectile dysfunction is aggravated by a service-connected disability, to include the arteriosclerotic heart disease, diabetes mellitus type II, and/or anxiety neurosis with depression?

If the Veteran's current erectile dysfunction is aggravated by a service-connected disability, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

6. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


